DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-29 are objected to because of the following informalities, and appropriate correction is required.
-Claim 1, line 5, recites the limitation “a reservoir computer”.  It is unclear on a relationship between the limitation and “a reservoir computer”, previously recited on line 2 of the claim.    Based on illustration of figure 3, both of them direct to a reservoir computer (302).   For clarification, it is suggested that the limitation is changed to -- the reservoir computer-- in order to refer it and subsequent limitation(s) “the reservoir computer”  to the previous recitation.
-Claim 1, line 9, recites the limitation “a delay embedding component”.  It is unclear on a relationship between the limitation and “a delay embedding component”, previously recited on line 7 of the claim.  Based on illustration of figure 3, both of them direct to a delay embedding component (304).   For clarification, it is suggested that the limitation is changed to -- the delay embedding component-- in order to refer it and subsequent limitation(s) “the delay embedding component”  to the previous recitation.
-Claim 1, line 14, recites the limitation “a weight adaptation component”.  It is unclear on a relationship between the limitation and “a weight adaptation component”, previously recited on line 11 of the claim.  Based on illustration of figure 3, both of them direct to a weight adaptation component (306).   For clarification, it is suggested that the limitation is changed to -- the weight adaptation component -- in order to refer it and subsequent limitation(s) “the weight adaptation component”  to the previous recitation.
-Claim 1, line 18, recites the limitation “an output layer computer”.  It is unclear on a relationship between the limitation and “an output layer computer”, previously recited on lines 15-16 of the claim.  Based on illustration of figure 3, both of them direct to an output layer computer (308).   For clarification, it is suggested that the limitation is changed to -- the weight adaptation component -- in order to refer it and subsequent limitation(s) “the output layer computer”  to the previous recitation.
-Claim 11, line 3, recites the limitation “a reservoir computer”.  It is unclear on a relationship between the limitation and “a reservoir computer”, previously recited on lines 2-3 of the claim.    Based on illustration of figure 3, both of them direct to a reservoir computer (302).   For clarification, it is suggested that the limitation is changed to -- the reservoir computer-- in order to refer it and subsequent limitation(s) “the reservoir computer”  to the previous recitation.
-Claim 11, line 6, recites the limitation “a delay embedding component”.  It is unclear on a relationship between the limitation and “a delay embedding component”, previously recited on lines 5-6 of the claim.  Based on illustration of figure 3, both of them direct to a delay embedding component (304).   For clarification, it is suggested that the limitation is changed to -- the delay embedding component-- in order to refer it and subsequent limitation(s) “the delay embedding component”  to the previous recitation.
-Claim 11, line 9, recites the limitation “a weight adaptation component”.  It is unclear on a relationship between the limitation and “a weight adaptation component”, previously recited on line 8 of the claim.  Based on illustration of figure 3, both of them direct to a weight adaptation component (306).   For clarification, it is suggested that the limitation is changed to -- the weight adaptation component -- in order to refer it and subsequent limitation(s) “the weight adaptation component”  to the previous recitation.
-Claim 11, line 11, recites 2 limitations “an output layer computer”.  It is unclear on a relationship between the limitations.  Based on illustration of figure 3, both of them direct to an output layer computer (308).   For clarification, it is suggested that the limitation, secondly appeared on the line,  is changed to -- the weight adaptation component -- in order to refer it and subsequent limitation(s) “the output layer computer”  to the recitation “an output layer computer” firstly appeared on the line.
-Claims, depended on above claims, are therefore also objected.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended, as suggested, to overcome the objections, set forth in this Office action.
Conclusion
This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
References 20160317096, 9054782, 20120086504, 9659120, 20160191020 and 20070237260 are cited because they are pertinent to the claimed method and associated system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632